Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant’s information disclosure statement dated 2/21/2022 has been considered and a copy has been placed in the file.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 11-18 have been cancelled.
[NOTE: Claims 11-18 were non-elected claims without traverse as elected in response dated 10/14/2021 and confirmed in the NON-Final office action dated 10/22/2021]

Claims 1-10 and 19-21 renumbered as 1-12 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of an inverted constant force window balance system comprising a carrier assembly having a housing formed of a first housing wall parallel to a second housing wall, a coil spring disposed in the housing and having a free end, a shoe assembly slidably coupled ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634